             Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 1 of 34



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               )   (Joint Administration Requested)
                                                                    )   (Emergency Hearing Requested)

                           DEBTORS’ EMERGENCY
                     MOTION FOR ENTRY OF AN ORDER
                (I) SCHEDULING A COMBINED DISCLOSURE
             STATEMENT APPROVAL AND PLAN CONFIRMATION
            HEARING, (II) ESTABLISHING PLAN AND DISCLOSURE
       STATEMENT OBJECTION AND REPLY DEADLINES AND RELATED
    PROCEDURES, (III) APPROVING THE FORM AND MANNER OF NOTICE
OF COMMENCEMENT, (IV) APPROVING THE RIGHTS OFFERING PROCEDURES
  AND RELATED MATERIALS, (V) WAIVING THE REQUIREMENT THAT THE
    U.S. TRUSTEE CONVENE A MEETING OF CREDITORS, (VI) WAIVING THE
  REQUIREMENT THAT THE DEBTORS FILE SCHEDULES AND STATEMENTS,
 (VII) APPROVING THE FORM AND MANNER OF NOTICE OF BID DEADLINES
          AND AN AUCTION, AND (VIII) GRANTING RELATED RELIEF

             EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
             MATTER ON JANUARY 23, 2020, AT 9:00 A.M. IN COURTROOM 400, 4TH FLOOR, 515 RUSK
             STREET, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU
             BELIEVE THAT EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
             APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
             OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE
             RELIEF REQUESTED.
             RELIEF IS REQUESTED NOT LATER THAN THURSDAY, JANUARY 23, 2020.


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”):




1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.



KE 65075815
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 2 of 34



                                             Relief Requested

        1.       The Debtors seek entry of an order, substantially in the form attached hereto

(the “Order”):

                 a.      scheduling a combined hearing (the “Combined Hearing”) to consider
                         (i) approval of the disclosure statement (the “Disclosure Statement”) for the
                         Joint Chapter 11 Plan of Reorganization of McDermott International, Inc.
                         and Its Debtor Affiliates (as amended, supplemented, or otherwise modified
                         from time to time, the “Plan”), (ii) confirmation of the Plan, and
                         (iii) approval of the sale (the “Sale”), and allowing the notice period for the
                         Disclosure Statement and the Combined Hearing to run concurrently;2

                 b.      establishing a deadline to file objections to the adequacy of the Disclosure
                         Statement and confirmation of the Plan (the “Objection Deadline”), and a
                         deadline for the Debtors to reply thereto and file papers in support of
                         approval of the Disclosure Statement and confirmation of the Plan
                         (the “Reply Deadline”) and for parties to file objections to the sale (the
                         “Sale Objection Deadline”);

                 c.      approving the form and manner of notice of commencement of these
                         chapter 11 cases and the Combined Hearing (the “Combined Notice”);

                 d.      approving the procedures and instructions for exercising Subscription
                         Rights (as defined in the Plan) (the “Rights Offering Procedures”), related
                         dates and deadlines (the “Rights Offering Dates and Deadlines”), and the
                         form of materials necessary to the consummation of the Rights Offering
                         under the terms of the Rights Offering Procedures, including (i) the
                         Subscription Agreement; and (ii) the Subscription Form (collectively, the
                         “Rights Offering Materials”);

                 e.      directing that the United States Trustee for the Southern District
                         of Texas (the “U.S. Trustee”) not convene a meeting of creditors
                         (the “Creditors’ Meeting”) under section 341(e) of title 11 of the United
                         States Code, 11 U.S.C. §§ 101–1532, provided that the Plan is confirmed
                         within seventy-five (75) days of the Petition Date (as defined herein);

                 f.      waiving the requirement that the Debtors file statements of financial affairs
                         and schedules of assets and liabilities, provided that the Plan is confirmed
                         within 75 days of the Petition Date;




2
    Capitalized terms used but not defined herein have the meanings given to them in the Plan and the Disclosure
    Statement, as applicable.



                                                       2
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 3 of 34



               g.        in connection with the Debtors’ sale of the Lummus Assets and Interests (as
                         defined herein), approving of the form of notice of certain dates and
                         deadlines (collectively, the “Sale Dates and Deadlines”): and

               h.        granting related relief.

       2.      In connection with the foregoing, and subject to this Court’s availability, the

Debtors respectfully request that the Court approve the following schedule of proposed dates to

govern approval of the Disclosure Statement and confirmation of the Plan (the “Confirmation

Schedule”):

                          Event                                        Date
                    Voting Record Date                        Friday, January 17, 2020
                    Solicitation Launch                      Tuesday, January 21, 2020
                       Petition Date                         Tuesday, January 21, 2020
                     Voting Deadline                       Wednesday, February 19, 2020
                    Objection Deadline                        Sunday, March 1, 2020
                     Reply Deadline                           Monday, March 9, 2020
                    Combined Hearing                          Friday, March 13, 2020

                                          Jurisdiction and Venue

       3.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended

Standing Order of Reference from the United States District Court for the Southern District of

Texas, dated May 24, 2012 (the “Amended Standing Order”). The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                    3
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 4 of 34



       5.      The bases for the relief requested herein are sections 105, 1125, 1126, and 1128 of

title 11 of the United States Code (the “Bankruptcy Code”), Sections D, K, and L of the Procedures

for Complex Cases in the Southern District of Texas (the “Complex Case Procedures”),

Bankruptcy Rules 2002(b), 2002(d), 3016, 3017, and 3020, and rule 9013-1 of the Local

Bankruptcy Rules for the Southern District of Texas (the “Local Rules”).

       6.      A detailed description of the relevant solicitation procedures is set forth in the

Affidavit of Service of Solicitation Materials (the “Affidavit of Service”) filed contemporaneously

herewith.

       7.      On January 21, 2020 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding the facts

and circumstances of these chapter 11 cases is set forth in the Declaration of David Dickson,

President and Chief Executive Officer of McDermott International, Inc., in Support of the

Chapter 11 Petitions (the “Dickson Declaration”) and the Declaration of John R. Castellano, Chief

Transformation Officer of McDermott International, Inc., in Support of the Debtors’ First Day

Motions (the “Castellano Declaration,” together with the Dickson Declaration, the “First Day

Declarations”), filed contemporaneously with this Motion and incorporated by reference herein.

                                     Preliminary Statement

       8.      The Debtors have commenced these chapter 11 cases with a restructuring support

agreement (the “RSA”) supported by more than 86% of the Debtors’ prepetition letter of credit

institutions, 85% of the Debtors’ prepetition revolving lenders, 74% of the Debtors’ prepetition

term lenders, and    67% of the Debtors’ prepetition senior note holders (collectively, the

“Consenting Stakeholders”). The transactions described in and contemplated by the RSA and Plan

will substantially deleverage the Debtors’ balance sheet and provide the go-forward credit support

to allow the Debtors to capitalize on their attractive project backlog and achieve their business


                                                4
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 5 of 34



plan. More specifically, the transactions described in and contemplated by the RSA, Plan, and

Disclosure Statement, and provide for, among other things:

              a.      an aggregate $2.81 billion debtor in possession financing package provided
                      by the Debtors’ senior secured lenders, which includes $1.2 billion in new
                      secured term loans, $543 million in incremental letter of credit capacity, and
                      the “roll up” of the $800 million in superpriority term loans and
                      $200 million in superpriority letters of credit;

              b.      an agreement by the Debtors’ senior secured term lenders to substantially
                      equitize more than $3 billion in funded debt in exchange for 94% of the
                      equity in the Reorganized Debtors (subject to certain adjustments) and
                      $500 million in take back senior secured term loans;

              c.      commitments from the Debtors’ letter of credit issuing banks to (a) allow
                      for the renewal of existing letters of credit (on existing terms) during these
                      chapter 11 cases, (b) provide the incremental letter of credit capacity under
                      the DIP Facility, and (c) provide for an aggregate of up to $2.44 billion in
                      letter of credit capacity to support the Debtors’ go-forward business on
                      emergence from chapter 11 under three senior secured exit letter of credit
                      facilities;

              d.      the sale of the Lummus Technology Business for at least $2.725 billion, as
                      set forth in the stalking horse purchase agreement entered into by the
                      Debtors and The Chatterjee Group and Rhone Capital as stalking horse
                      purchaser prior to the Petition Date, the proceeds of which will be used to
                      (a) fund a minimum $820 million cash balance to support the Debtors’
                      go-forward business and (b) repay the funded obligations under the DIP
                      Facility;

              e.      recovery for unsecured bondholders in form of 6% of the equity in the
                      Reorganized Debtors and certain warrants (convertible into up to 20% of
                      the equity in the Reorganized Debtors on a fully diluted basis);

              f.      repayment in full or reinstatement of all unsecured trade claims;

              g.      assumption of all project-related executory contracts (in some instances, as
                      amended pursuant to agreement between the Debtors and the applicable
                      customers);

              h.      reinstatement and assumption of unsecured bi-lateral facility letter of credit
                      obligations and surety obligations;

              i.      payment in full in cash of all administrative and priority claims; and

              j.      cancellation of all existing preferred and common equity interests.



                                                5
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 6 of 34



       9.      The Debtors commenced these chapter 11 cases to implement the transaction

contemplated in the RSA, and believe that the proposed restructuring transactions are

value-maximizing for all of the Debtors’ stakeholders. A right-sized capital structure will allow

the Debtors to capitalize on their record backlog and achieve their business plan, ultimately

maximizing value for the benefit of all stakeholders. In addition, the compromises and settlements

embodied in the RSA, and to be implemented pursuant to the Plan, preserve value by enabling the

Debtors to avoid protracted, value-destructive litigation over potential recoveries and other causes

of action that could delay the Debtors’ emergence from chapter 11. To that end, the Debtors have

wasted no time and filed the Plan, a related Disclosure Statement, and a confirmation scheduling

motion seeking a Combined Hearing on the Debtors’ proposed Sale, Disclosure Statement, and

Plan on Friday, March 13, 2020, subject to this Court’s availability.

       10.     Importantly, no parties in interest are prejudiced by the relief requested. As set

forth herein, the Debtors have complied or will comply with all notice requirements under the

Bankruptcy Rules and Bankruptcy Local Rules, and are implementing a robust noticing program

that ensures all stakeholders (including creditors receiving payment in full in the ordinary course)

are given due process in these chapter 11 cases. The Debtors provided all known holders of Claims

in the Voting Class (as defined herein) as of the Voting Record Date with a Ballot (as defined

herein) as well as a copy of the Plan and Disclosure Statement. See Affidavit of Service ¶ 2.

Notably, an “opt out box” is included in both the Ballots (as defined below) and the Notice of Non-

Voting Status and Opportunity to Opt Out, meaning every known stakeholder, including

unimpaired creditors and equity interest holders, has been, or will be, actually served with the

means by which they can opt out of the Third-Party Release.




                                                 6
         Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 7 of 34



         11.     The Debtors intend to provide every known stakeholder with an expansive notice

of the filing these chapter 11 cases as soon as practicable upon entry of the Order, which notice

shall include a request that the Combined Hearing to consider approval of the Sale, Disclosure

Statement, and confirmation of the Plan be held on Friday, March 13, 2020, subject to this Court’s

availability.    The Notices 3 will also summarize the material terms of the Plan, including

classification and treatment of claims, provided the full text of the release, exculpation, and

injunction provisions in the Plan, and offered multiple methods by which stakeholders could obtain

copies of the Plan, Disclosure Statement, and RSA in the format of their choosing. Further, the

Auction Notice will apprise interested parties of the Debtors’ proposed Sale.

         12.     The Debtors will serve the Notices on all parties in interest, and will publish the

Publication Notice in full in the New York Times and the Houston Chronicle within seven business

days following entry of the Order, or as soon as reasonably practicable thereafter. This Publication

Notice    will    also   be    made      available    on    the    Debtors’     chapter    11    website     at

https://cases.primeclerk.com/McDermott. Creditors will be given at least 40 days’ notice of the

proposed Objection Deadline of Sunday, March 1, 2020, and 52 days’ notice of the proposed

Combined Hearing on Friday, March 13, 2020. Significantly, these procedures comply with all of

the required time periods under the Bankruptcy Code and the proposed Confirmation Schedule in

this Motion does not change any parties’ rights under the Bankruptcy Code.

         13.     Given their solicitation prior to the Petition Date and the robust noticing efforts to

be implemented as soon as practicable following entry of the Order, and given the overwhelming

support of their creditors as evidenced by the RSA, the Debtors respectfully submit that their



3
    “Notices” means, collectively, the notice attached to the Order as Exhibit 1 (the “Combined Notice”) and the
    notice attached to the Order as Exhibit 2 (the “Publication Notice”).



                                                       7
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 8 of 34



proposed Confirmation Schedule and Sale Dates and Deadlines are justified to preserve consensus

and value for their stakeholders.

I.     Proposed Confirmation Schedule, Form and Manner of Solicitation and Notice.

       A.      Noticing Program for the Combined Notice.

       14.     As soon as practicable following entry of the Order, the Debtors intend to mail, or

cause to be delivered, to all known parties in interest (including all parties listed on the creditor

matrix as of the Voting Record Date, which total approximately 273,000), as well as all securities

holders of record as of the Voting Record Date, the Combined Notice, attached as Exhibit 1 to the

Order, which will inform recipients of (a) the Debtors’ commencement of these chapter 11 cases

on Tuesday, January 21, 2020, (b) the Court’s approval of a combined hearing to consider approval

of the Disclosure Statement and confirmation of the Plan on Friday, March 13, 2020 (subject to

this Court’s availability), (c) the key terms of the Plan, including classification and treatment of

claims and interests, (d) key dates and information regarding approval of the Disclosure Statement

and confirmation of the Plan and the Objection Deadline, (e) the methods by which parties may

request copies of the Plan, Disclosure Statement, and Restructuring Support Agreement, and (f) the

full text of the release, exculpation, and injunction provisions set forth in the Plan. Further, the

Debtors will cause the Publication Notice, attached as Exhibit 2 to the Order, to be published in

full in The New York Times and the Houston Chronicle within seven business days following entry

of the Order, or as soon as reasonably practicable thereafter. Both the Notices prominently note

the various methods by which holders may obtain at no cost copies of the Plan and Disclosure

Statement in paper or electronic form, at their election, thereby ensuring that any holder that wishes

to review the documents may do so easily, quickly, and in their preferred format.




                                                  8
            Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 9 of 34



           15.        The Plan and Disclosure Statement describe in detail the transactions contemplated

by the Plan and the recoveries provided for holders of claims and interests. The following chart

summarizes the classes of claims and interests, their status, and voting rights:

 Class          Claims and Interests                              Status         Voting Rights
 Class 1        Other Secured Claims                              Unimpaired     Not Entitled to Vote (Presumed to Accept)

 Class 2        Other Priority Claims                             Unimpaired     Not Entitled to Vote (Presumed to Accept)

 Class 3        Other Prepetition Financing Claims                Unimpaired     Not Entitled to Vote (Presumed to Accept)

 Class 4        Bilateral Facility Claims                         Unimpaired     Not Entitled to Vote (Presumed to Accept)

 Class 5        2021 Letter of Credit Claims                      Impaired       Entitled to Vote

 Class 6A       2023 Letter of Credit Claims                      Impaired       Entitled to Vote

 Class 6B       Revolving Credit Claims                           Impaired       Entitled to Vote

 Class 6C       Term Loan Claims                                  Impaired       Entitled to Vote

 Class 6D       Credit Agreement Hedging Claims                   Impaired       Entitled to Vote

 Class 7        Cash Secured Letter of Credit Claims              Impaired       Entitled to Vote

 Class 8        Lloyds Letter of Credit Claims                    Impaired       Entitled to Vote

 Class 9        Senior Notes Claims                               Impaired       Entitled to Vote

 Class 10       General Unsecured Claims                          Unimpaired     Not Entitled to Vote (Presumed to Accept)

                                                                  Unimpaired /   Not Entitled to Vote (Presumed to Accept or
 Class 11       Intercompany Claims
                                                                  Impaired       Deemed to Reject)

                Existing Equity Interests Other Than in           Unimpaired /   Not Entitled to Vote (Presumed to Accept or
 Class 12
                McDermott                                         Impaired       Deemed to Reject)

                Existing Preferred      Equity   Interests   in   Impaired       Not Entitled to Vote (Deemed to Reject)
 Class 13
                McDermott

                Existing Common         Equity   Interests   in   Impaired       Not Entitled to Vote (Deemed to Reject)
 Class 14
                McDermott


           B.         Notice Provided to Voting Classes

           16.        On Tuesday, January 21, 2020 (“Solicitation Launch”), the Debtors’ solicitation

agent, Prime Clerk LLC (the “Solicitation Agent”), distributed to holders of claims the Voting

Classes as of Friday, January 17, 2020, the Voting Record Date, packages including the Disclosure



                                                                   9
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 10 of 34



Statement filed contemporaneously herewith and the appropriate form of ballot (the “Solicitation

Materials”). The Debtors, with the assistance of the Solicitation Agent, will complete a final

tabulation of the Ballots and submit a final voting report following expiration of the proposed

Wednesday, February 19, 2020, the Voting Deadline.

       17.     The Debtors will complete a final tabulation of the Ballots on Friday, March, 6,

2020. The Debtors’ procedures and standard assumptions for tabulating Ballots include the

following criteria for tabulating Ballots:

 Votes Not Counted           any Ballot that is illegible or contains insufficient information to
                              permit the identification of the Holder of the Claim;
                             any Ballot that is not actually received by the Solicitation Agent by
                              the Voting Deadline, unless the Debtors determine otherwise or as
                              permitted by the Bankruptcy Court;
                             any unsigned Ballot;
                             any Ballot that partially rejects and partially accepts the Plan in a
                              particular Voting Class;
                             any Ballot not marked to accept or reject the Plan in a particular
                              Voting Class or marked both to accept and reject the Plan in a
                              particular Voting Class;
                             any Ballot superseded by a later, timely submitted valid Ballot; and
                             any improperly submitted Ballot.
 No Vote Splitting           Holders are required to vote all of their Claims in a particular Voting
                              Class to either accept or reject the Plan and are not permitted to split
                              any votes in a particular Voting Class.
 Establishing Claim          Holders must indicate the aggregate Claims amounts for each
 Amounts                      Voting Class in which the Holder votes Claims, as applicable.
                             Upon return of a completed Ballot to the Solicitation Agent, the
                              aggregate amounts of claims held in each Voting Class in which a
                              Holder votes Claims as indicated on the Ballot shall be reconciled
                              against the applicable lender registry for each Voting Class.
                             To the extent that any discrepancy exists between the aggregate
                              Claims amount as indicated on a Ballot by a Holder of Claims in
                              one or more Voting Classes and the aggregate Claims amount as
                              listed on the applicable lender registry for each Voting Class in
                              which a Holder votes Claims, the aggregate Claims amount as listed
                              on the applicable lender registry shall govern for tabulation
                              purposes.




                                                 10
         Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 11 of 34



The Debtors reserved the right to, in their sole and absolute discretion, make any exception to any

of the foregoing assumptions and criteria.

         C.    Notice Provided to Non-Voting Classes

         18.   As soon as practicable following entry of the Order, the Debtors will mail, or cause

to be delivered, to approximately 273,000 parties on the creditor matrix and all equity holders of

record as of the Voting Record Date, the Notice of Non-Voting Status and Opportunity to Opt Out,

which will (a) inform recipients of their status as holders or potential holders of claims or interests

in non-voting classes, (b) provide the full text of the release, exculpation, and injunction provisions

set forth in the Plan, (c) included a form by which holders could elect to opt out of the Third-Party

Release by checking a prominently featured and clearly labeled box, and (d) enclose a postage

prepaid, return-addressed envelope in which holders could return their opt out elections to the

Solicitation Agent.

         19.   The following chart summarizes the notices provided or to be provided to each

stakeholder by the Debtors through their noticing program:

 Party                                         Type of Notice Provided / To Be Provided

 Impaired Voting Creditors                         The Joint Ballot and, if in Class 9, a Master Ballot and
                                                    Beneficial Ballots as appropriate
                                                   The Disclosure Statement, which contained the following
                                                    documents: the Plan, Restructuring Support Agreement,
                                                    Corporate Organization Chart, Liquidation Analysis,
                                                    Financial Projections, and Valuation Analysis
                                                   Holders in Class 9 also received pre-addressed postage
                                                    paid envelopes for return of ballots not otherwise
                                                    submitted by a representative
                                                   Following entry of the Order, the Combined Notice




                                                   11
            Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 12 of 34



    Party                                              Type of Notice Provided / To Be Provided

    Unimpaired Non-Voting Creditors                        Following entry of the Order, the Combined Notice
                                                           Following entry of the Order, the Notice of Non-Voting
                                                            Status and Opportunity to Opt Out, which details the non-
                                                            voting status of the individual creditor and provides
                                                            information regarding how to access relevant chapter 11
                                                            information and how to opt out of the Third-Party Release
                                                               The Opt Out Form, a form detailing the procedures
                                                                to opt out of the Third-Party Release contained in the
                                                                Plan
                                                               A pre-addressed postage paid envelope for the return
                                                                of executed Opt Out Forms

    Impaired Equity Holders                                Following entry of the Order, the Combined Notice
                                                           Following entry of the Order, the Notice of Non-Voting
                                                            Status and Opportunity to Opt Out, which details the non-
                                                            voting status of the individual creditor and provides
                                                            information regarding how to access relevant chapter 11
                                                            information and how to opt out of the Third-Party Release
                                                               The Opt Out Form, a form detailing the procedures
                                                                to opt out of the Third-Party Release contained in the
                                                                Plan
                                                               A pre-addressed postage paid return envelope for the
                                                                return of executed Opt Out Forms


II.         Proposed Rights Offering Procedures.4

            20.    In parallel with the plan solicitation process, the Debtors intend to commence the

subscription process for the debt and equity rights offerings contemplated by the Plan. The Debtors

will consummate a non-backstopped common equity Rights Offering providing for subscription

rights to purchase up to $150 million of the New Common Stock valued at the Plan Equity Value

and otherwise in accordance with the RSA and Rights Offering Procedures. As set forth in the

Plan and the RSA, Consenting Stakeholders who are holders of Senior Notes Claims in Class 9




4
      Capitalized terms used in this section but not otherwise defined shall have the meanings ascribed to them in the
      McDermott International, Inc. Rights Offering Procedures (the “Rights Offering Procedures”), filed
      contemporaneously herewith as Exhibit 3 to the Order. Additional information regarding the Debtors’ proposed
      sale process, and the bidding procedures related thereto, may be found in the Bidding Procedures Motion.



                                                           12
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 13 of 34



(the “Consenting Noteholders”) are entitled to participate in their pro rata portion of the Rights

Offering.

       21.     To avoid the potential expense and delay of registering the securities to be issued

pursuant to the Rights Offerings with the SEC during this chapter 11 cases, the Debtors will seek

to issue the securities pursuant to the Rights Offerings in reliance on the registration exemptions

set forth in section 4(a)(2) of the Securities Act of 1933 (the “Securities Act”) and Regulation S

promulgated thereunder. Thus, in simple terms, only certain investors are eligible to participate in

the Rights Offerings. Pursuant to these registration exemptions, only Consenting Noteholders that

qualify as “accredited” or “qualified” investors are eligible to participate in the rights offerings.

The Debtors believe that all Consenting Noteholders are either Accredited or Qualified Investors.

       22.     Only Consenting Noteholders with Claims allowed prior to the expiration of the

Rights Offering’s subscription period shall be allowed to participate pursuant to the Plan and

Rights Offering Procedures. The Rights Offering subscription rights are a component of the

Consenting Noteholder consent fee set forth in section 12 of the RSA and was a key incentive to

build consensus in these chapter 11 cases.       In accordance with the RSA, the Subscription

Expiration Deadline (as defined in the Rights Offering Procedures) for Consenting Holders to elect

to participate in the Rights Offering is the Voting Deadline. For more information regarding

subscription to the Rights Offerings, Consenting Noteholders should refer to the Rights Offering

Procedures, the form of which is attached as Exhibit 3 to the Order. The Rights Offering

Procedures have been designed to efficiently transmit all materials necessary for participation in

the Rights Offering in compliance with applicable bankruptcy and non-bankruptcy law. Moreover,

the Subscription Agreement and the Subscription Form, the form of which are attached as

Exhibit 4A and Exhibit 4B, respectively, are designed to assure the clear communication of the




                                                 13
           Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 14 of 34



requirements for, and to facilitate, such participation. In connection with the foregoing, the

Debtors respectfully request that the Court approve the following schedule of proposed dates to

govern the Rights Offering:

                          Event                                                  Date
        Rights Offering Record Date                                  Friday, January 17, 2020
        Subscription Commencement Date                               Friday, January 24, 2020
        Subscription Expiration Deadline                         Wednesday, February 19, 2020

           23.      The Rights Offering is a key component of the Debtors’ proposed restructuring and

a key source of value for eligible participants. The terms of the Rights Offerings have been

extensively negotiated among the Debtors and the Consenting Stakeholders. Further, the Rights

Offering Procedures afford Consenting Noteholders a fair and reasonable opportunity to

participate in the Rights Offering. Accordingly, the Debtors request that the form and manner of

the Rights Offering Materials be approved.

III.       Proposed Sale Schedule, Form and Manner of Sale Notice.5

          24.       In accordance with the Milestones and in consultation with the Consenting

Stakeholders, the Debtors anticipate the following schedule (collectively, the “Sale Dates and

Deadlines”) for the Debtors’ proposed marketing and sale process for the Lummus Technology

business:

                          Event                                                  Date
        Indication of Interest Deadline                           Wednesday, February 5, 2020
        Bidding Procedures Objection Deadline                      Tuesday, February 11, 2020


5
       Capitalized terms used in this section but not otherwise defined shall have the meanings ascribed to them in the
       Debtors’ Motion for Entry of (A) an Order (I) Approving the Bid Protections, (II) Approving Bidding Procedures
       for the Sale of the Lummus Assets and Interests, and (III) Approving Contract Assumption and Assignment
       Procedures, and (B) an Order Authorizing the Debtors to Enter into a Definitive Purchase Agreement Subject to
       Entry of the Confirmation Order (the “Bidding Procedures Motion”), filed contemporaneously herewith.
       Additional information regarding the Debtors’ proposed sale process, and the bidding procedures related thereto,
       may be found in the Bidding Procedures Motion.



                                                           14
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 15 of 34




                      Event                                          Date
      Bid Deadline                                          Sunday, March 1, 2020
      Auction                                               Friday, March 6, 2020
      Sale Objection Deadline                               Monday, March 9, 2020
      Combined Hearing                                      Friday, March 13, 2020


       25.      In light of the fact the Debtors contemplate than an Auction will take place

approximately 45 days after the Petition Date and the bidding procedures related to the Lummus

Technology business marketing and sale process will not be approved until the second day hearing

in these chapter 11 cases, the Debtors seek approval of a form of notice of the Auction and key

related dates and deadlines to give parties adequate notice and ability to participate in the process.

To the extent these dates are later altered following the conclusion of the bidding procedures

hearing, the Debtors will provide the appropriate supplemental notice.

       26.      As soon as practicable after entry of the Order, the Debtors will cause a notice of

the Debtors sale process and auction (if any), attached hereto as Exhibit 5 (the “Auction Notice”),

to be served on the following parties or their respective counsel, if known (collectively, the “Notice

Parties”): (a) the Office of the United States Trustee for the Southern District of Texas; (b) entities

listed as holding the 50 largest unsecured claims against the Debtors (on a consolidated basis);

(c) the Consultation Parties; (d) the agents for each of the Debtors’ secured credit facilities, and

counsel thereto; (e) the indenture trustee for each of the Debtors’ unsecured notes, and counsel

thereto; (f) the Office of the United States Attorney for the Southern District of Texas; (g) the state

attorneys general for states in which the Debtors conduct business; (h) the Internal Revenue Service;

(i) the Securities and Exchange Commission; (j) the Environmental Protection Agency and similar

state environmental agencies for states in which the Debtors conduct business; (k) counsel to the

Stalking Horse Bidder; (l) all parties who have expressed a written interest in some or all of the




                                                  15
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 16 of 34



Lummus Assets and Interests; (m) all known holders of liens, encumbrances, and other claims

secured by the Lummus Assets and Interests; (n) each governmental agency that is an interested

party with respect to the Sale and transactions proposed thereunder; and (o) any party that has

requested notice pursuant to Bankruptcy Rule 2002.

        27.      In addition, within seven business days following entry of the Order, or as soon as

reasonably practicable thereafter, the Debtors will publish the Auction Notice, with any

modifications necessary for ease of publication, in The New York Times (National Edition) to

provide notice to any other potential interested parties.

        28.      The Debtors submit that the Auction Notice is reasonably calculated to provide all

interested parties with timely and proper notice of the Sale, including (a) the date, time, and place

of the Auction (if one is held); (b) the proposed Bidding Procedures and the dates and deadlines

related thereto; (c) the Sale Objection Deadline; (d) reasonably specific identification of the

Lummus Assets and Interests; (e) instructions for promptly obtaining a copy of the Stalking Horse

Purchase Agreement and the Definitive Purchase Agreement; (f) representations describing the Sale

as being free and clear of liens, claims, interests, and other encumbrances with respect to the

Lummus Assets and Interests which are currently property of the Debtors’ estates, with all such

liens, claims, interests, and other encumbrances attaching with the same validity and priority to the

proceeds of the Sale; and (g) the commitment by the Stalking Horse Bidder to assume certain

liabilities of the Debtors.

        29.      Accordingly, the Debtors request that the form and manner of the Sale Notice be

approved and that the Court determine that no other or further notice of the Sale is required.




                                                  16
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 17 of 34



                                           Basis for Relief

I.      The Confirmation Schedule Complies with Applicable Bankruptcy Law.

        30.     Bankruptcy Rule 3017(a) provides that “the court shall hold a hearing on at least

28 days’ notice to the debtor, creditors, equity security holders and other parties in interest . . . to

consider the disclosure statement and any objections or modifications thereto.” Section 1128(a)

of the Bankruptcy Code provides that “[a]fter notice, the court shall hold a hearing on confirmation

of a plan.”

        31.     Similarly, Bankruptcy Rule 2002(b) provides that notice shall be given to “the

debtor, the trustee, all creditors and indenture trustees [of] not less than 28 days . . . by mail of the

time fixed for filing objections and the hearing to consider approval of a disclosure statement or,

under § 1125(f), to make a final determination whether the plan provides adequate information so

that a separate disclosure statement is not necessary.” Under Bankruptcy Rule 3020(b)(1),

objections to confirmation of a plan must be filed and served “within a time fixed by the court.”

        32.     The Court may combine the hearing on the adequacy of the Disclosure Statement

and the hearing to confirm the Plan.          See 11 U.S.C. §§ 1125(g) (allowing the prepetition

solicitation of votes through non-bankruptcy law); 105(d)(2)(B)(vi) (authorizing the Court to

combine a hearing on approval of a disclosure statement with the confirmation hearing).               In

addition, Section L of the Procedures for Complex Chapter 11 cases in the Southern District of

Texas (the “Complex Chapter 11 Procedures”) allows the Court to combine the hearing on the

adequacy of the Disclosure Statement and the hearing to confirm the Plan, upon the consideration

of certain factors, including: (a) whether it is important to the success of the reorganization that

the case move expeditiously; (b) the terms and complexity of the proposed plan; (c) the extent to

which the proposed plan is consensual; and (d) whether a class treated under section 1129(b) of

the Bankruptcy receives due process if not given 25 days’ notice of the Disclosure Statement and


                                                   17
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 18 of 34



a subsequent 25 days’ notice of a confirmation hearing. The Complex Chapter 11 Procedures

allow the Court to combine the hearing on the adequacy of the Disclosure Statement and the

hearing to confirm the Plan, so long as contemporaneously with the filing of a disclosure statement

and proposed plan, a plan proponent files a motion requesting: (a) final approval of the balloting

and voting procedures to be utilized; (b) final approval of the form of notice to be provided to

creditors and holders of interests; (c) final approval of the form of ballot which will be provided

to creditors and interest holders entitled to vote on the proposed plan; (d) establishment of a record

date pursuant to Bankruptcy Rules 3017(d) and 3018(a); and (e) establishment of a voting

deadline―as this Motion does.

       33.     The Debtors request that the Court approve the proposed Confirmation Schedule.

The Debtors also request that the Court require that objections to the Disclosure Statement or

confirmation of the Plan must: (a) be in writing; (b) comply with the Bankruptcy Rules and the

Bankruptcy Local Rules; (c) state the name and address of the objecting party and the amount and

nature of the claim or interest beneficially owned by such entity; (d) state with particularity the

legal and factual basis for such objections, and, if practicable, a proposed modification to the Plan

that would resolve such objections; and (e) be filed with the Court with proof of service thereof

and served upon the Notice Parties (as defined herein) so as to be actually received by the

Objection Deadline.

       34.     The Debtors respectfully submit that the proposed Confirmation Schedule is

reasonable and appropriate because it is in compliance with the applicable sections of the

Bankruptcy Code and the Bankruptcy Rules and satisfies the standard under the Complex

Chapter 11 Procedures for concurrent notice periods.




                                                 18
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 19 of 34



       35.     First, the proposed Voting Deadline of Wednesday, February 19, 2020, 2020 is

29 calendar days and 21 business days after Solicitation Launch, and the proposed Objection

Deadline which is in compliance with the time periods required by statute.

       36.     Second, the Debtors have commenced these chapter 11 cases with a RSA supported

by approximately 86% of the Debtors’ prepetition letter of credit institutions, 85% of the Debtors’

prepetition revolving lenders, 74% of the Debtors’ prepetition term lenders, and 67% of the

Debtors’ prepetition senior note holders, who have all committed to support the Debtors’ Plan.

       37.     Third, concurrent notice periods will permit the Debtors to achieve the milestones

set forth in the RSA which were heavily negotiated between the Debtors and the Consenting

Stakeholders, a key inducement and factor for the creditors’ support and intended to preserve value

for the Debtors’ creditors by reducing the administrative costs of a chapter 11 proceeding. Failure

to meet the milestones would permit the Consenting Stakeholders to terminate the RSA and

withdraw their support of and their votes to accept the Plan. Without the RSA and the consents

obtained thereby, the Debtors may not readily be able to confirm a Plan. Therefore, the Debtors

believe concurrent notice periods to permit the Combined Hearing to take place, as proposed, on

Friday, March 13, 2020 is essential to the success of the reorganization.

       38.     Finally, as described herein and in Affidavit of Service, the Debtors implemented

a fulsome solicitation plan that provided, or will provide, creditors in Voting Classes with

sufficient information to vote to accept or reject the Debtors’ Plan, including the third-party

releases, and the opportunity to opt out of such releases. See Affidavit of Service ¶ 2. As soon as

practicable following entry of the Order, the Debtors intend to implement a robust noticing plan

that will provide the approximately 273,000 parties on the creditor matrix and all equity holders




                                                19
          Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 20 of 34



as of the Voting Record Date with actual notice of the Combined Hearing, the material terms of

the Plan, the third-party releases, and the opportunity to opt out of such releases.

          39.      Courts in this district have approved confirmation schedules that provide for

concurrent notice periods under appropriate circumstances, including with shorter notice periods

than that provided for here.             See, e.g., In re Jones Energy Holdings, 19-32112 (DRJ)

(Bankr. S.D. Tex. Apr. 15, 2019) (scheduling a combined hearing 22 days after notice was

provided); In re Ameriforge Group Inc., No. 17-32660 (DRJ) (Bankr. S.D. Tex. May 1, 2017)

(scheduling a combined hearing 28 days after notice was provided); In re Southcross Holdings LP,

No. 16-20111 (MI) (Bankr. S.D. Tex. Mar. 29, 2016) (scheduling combined hearing approximately

21 days after notice was provided).6

          40.      For the foregoing reasons, the Debtors believe the Confirmation Schedule is

reasonable, appropriate, in compliance with the applicable rules, and, most importantly, gives due

process to all of their stakeholders.

II.       Approval of the Disclosure Statement at the Combined Hearing.

          41.      The Debtors will request that, at the Combined Hearing, the Court find that the

Disclosure Statement contains “adequate information” as defined in section 1125(a) of the

Bankruptcy Code. See 11 U.S.C. § 1126(b)(2) (because there is no nonbankruptcy law governing

the solicitation of claim and interest holders prior to the Debtors commencing these chapter 11

cases, such solicitation must have been based on the Debtors providing such holders “adequate

information”).




6
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
      Copies of these orders are available upon request to the Debtors’ proposed counsel.



                                                         20
           Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 21 of 34



           42.       The Disclosure Statement contains adequate information because it is extensive and

comprehensive. What constitutes “adequate information” is based on the facts and circumstances

of each case, but the focus is on whether sufficient information is provided to enable parties to

vote in an informed way, and that standard is easily met here. 7 Specifically, the Disclosure

Statement contains a number of categories of information that courts consider “adequate

information,” including, without limitation:

                                                                                                  Location in
                   Category                                 Description
                                                                                             Disclosure Statement

    Debtors’ Corporate History,            An overview of the Debtors’ corporate              Article V; Exhibit C
    Structure, and Business Overview       history, business operations, organizational
                                           structure, and capital structure.
    Events Leading to the Chapter 11       An overview of the Debtors’ out-of-court                Article VI
    Filings                                restructuring efforts in response to
                                           deteriorating economic conditions, including
                                           the negotiations with respect to the Plan and
                                           the RSA.
    The Debtors’ RSA and Plan              An overview of the terms of Debtors’ RSA          Article IV; Exhibit A;
                                           and Plan                                                Exhibit B
    Material Developments and              A summary of the projected course of events             Article VII
    Anticipated Events of the              in the chapter 11 cases.
    Chapter 11 Cases
    Projected Financial Information        A projected consolidated income statement.               Exhibit E
    Valuation Analysis                     A valuation of the post-Confirmation going               Exhibit F
                                           concern value of the Debtors.
    Liquidation Analysis                   An analysis of the liquidation value of the              Exhibit D
                                           Debtors.
    Risk Factors                           Certain risks associated with the Debtors’             Article VIII
                                           businesses, as well as certain risks associated
                                           with forward-looking statements and an
                                           overall disclaimer as to the information
                                           provided by and set forth in the Disclosure
                                           Statement.

7
       See 11 U.S.C. § 1125(a)(1); see also Mabey v. SW Elec. Power Co. (In re Cajun Elec. Power Coop., Inc.), 150
       F.3d 503, 518 (5th Cir. 1998) (Courts are vested with wide discretion to determine whether a disclosure statement
       contains “adequate information” within the meaning of section 1125(a) of the Bankruptcy Code); Krystal
       Cadillac-Oldsmobile GMC Truck, Inc. v. Gen. Motors Corp., 337 F.3d 314, 321–22 (3d Cir. 2003) (providing
       that a disclosure statement must contain “adequate information to enable a creditor to make an informed judgment
       about the Plan”) (internal quotations omitted); In re Phoenix Petroleum Co., 278 B.R. 385, 393 (Bankr. E.D. Pa.
       2001) (The determination of whether a disclosure statement contains adequate information must be made on a
       case-by-case basis, focusing on the unique facts and circumstances of each case).



                                                            21
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 22 of 34




                                                                                             Location in
              Category                                 Description
                                                                                        Disclosure Statement

 Solicitation, and Voting Procedures   A description of the procedures for soliciting        Article IX
                                       votes to accept or reject the Plan and voting
                                       on the Plan.
 Confirmation of the Plan              Confirmation procedures and statutory            Article X; Exhibit D;
                                       requirements     for   Confirmation     and      Exhibit E; Exhibit F
                                       Consummation of the Plan, including a
                                       liquidation analysis, financial projections,
                                       and a valuation.
 Certain Securities Laws Matters       A description of the applicability of                 Article XI
                                       section 1145 of the Bankruptcy Code and the
                                       issuance of New Common Stock and other
                                       Securities under the Plan.
 Certain United States Federal         A description of certain U.S. federal income          Article XII
 Income Tax Consequences of the        tax law and Bermuda tax law consequences
 Plan                                  of the Plan.
 Recommendation                        A recommendation by the Debtors that                 Article XIII
                                       holders of Claims in the Voting Classes
                                       should vote to accept the Plan.

Further, the Disclosure Statement contains an extensive description of the Debtors’ prepetition

marketing process for the Technology Business Sale and competing bids received to date.

        43.      In addition, and as noted above, the Disclosure Statement and the Plan were subject

to extensive review and comment by the Consenting Stakeholders. Accordingly, the Debtors

submit that the Disclosure Statement contains adequate information within the meaning of section

1125(a) of the Bankruptcy Code and should be approved.

III.    Approval of the Form and Manner of the Notice.

        44.      The Debtors request approval of the Combined Notice, substantially in the form of

Exhibit 1 attached to the Order. In accordance with Bankruptcy Rules 2002 and 3017(d), the

Combined Notice will: (a) provide notice of the commencement of these chapter 11 cases;

(b) provide a brief summary of the Plan; (c) disclose the date and time of the Combined Hearing;

(d) disclose the date and time of the Objection Deadline and the procedures for objecting to the




                                                       22
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 23 of 34



Disclosure Statement and the Plan; and (e) provide the record date for receiving distributions under

the Plan.

       45.     The Combined Notice will be served upon the Debtors’ creditor matrix and all

Holders of Claims and Interests of record, which service will occur as soon as practicable after the

Court’s approval of the Combined Notice. The Combined Notice likewise will be served upon the

Notice Parties (as defined herein).

       46.     Bankruptcy Rule 2002(l) also permits the Court to “order notice by publication if

it finds that notice by mail is impracticable or that it is desirable to supplement the notice.” Prior

to the Combined Hearing, the Debtors propose to publish a notice, substantially in the form

attached to the Order as Exhibit 2, in the New York Times and the Houston Chronicle within seven

business days following entry of the Order, or as soon as reasonably practicable thereafter

(the “Publication Notice”). In addition, the Publication Notice will be available on the Debtors’

chapter 11 website at https://cases.primeclerk.com/McDermott. The Debtors believe that the

Publication Notice will provide sufficient notice of the pending approval of the Disclosure

Statement, the Combined Hearing, and the Objection Deadline to entities who will not otherwise

receive notice by mail as provided herein and through the Solicitation Procedures.

IV.    Approval of the Rights Offering Procedures.

       47.     Section 363(b) of the Bankruptcy Code provides, in relevant part, that a debtor,

“after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). In the Fifth Circuit, bankruptcy courts have

authorized the use or sale of property of the estate outside the ordinary course of business when

such use or sale is grounded upon a “sound business purpose” and is proposed in good faith. See,

e.g., Institutional Creditors of Cont’l Air Lines, Inc. v. Cont’l Air Lines, Inc. (In re Cont’l Air

Lines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986) (“[F]or a debtor-in-possession or trustee to satisfy


                                                 23
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 24 of 34



its fiduciary duty to the debtor, creditors and equity holders, there must be some articulated

business justification for using, selling, or leasing the property outside the ordinary course of

business.”); see also In re Crutcher Res. Corp., 72 B.R. 628, 631 (Bankr. N.D. Tex. 1987) (“A

Bankruptcy Judge has considerable discretion in approving a § 363(b) sale of property of the estate

other than in the ordinary course of business, but the movant must articulate some business

justification for the sale.”); In re Terrace Gardens Park P’ship, 96 B.R. 707, 714 (Bankr. W.D.

Tex. 1989).    Once a debtor articulates a valid business justification under section 363, a

presumption arises that the debtor’s decision was made on an informed basis, in good faith, and in

the honest belief the action was in the best interest of the company. See In re Pisces Energy, LLC,

No. 09-36591-H5-11, 2009 WL 7227880, at *6 (Bankr. S.D. Tex. Dec. 21, 2009) (holding that the

‘business judgment test’ “requires a showing that the proposed course of action will be

advantageous to the estate and the decision be based on sound business judgment”); In re

Integrated Res., Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992) (quoting Smith v. Van Gorkom,

488 A.2d 858, 872 (Del. 1985)); see also In re Bridgeport Holdings, Inc., 388 B.R. 548, 567

(Bankr. D. Del. 2008). Further, once “the debtor articulates a reasonable basis for its business

decisions (as distinct from a decision made arbitrarily or capriciously), courts will generally not

entertain objections to the debtor’s conduct.”        Comm. of Asbestos-Related Litigants v.

Johns-Manville Corp., (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986).

Thus, if a debtor’s actions satisfy the business judgment rule, then the transaction in question

should be approved under section 363(b)(1) of the Bankruptcy Code.

       48.     As described in the Disclosure Statement, the Rights Offering is a key component

of the Plan. The Debtors submit that the approval of the Rights Offering Procedures and the Rights

Offerings Materials are necessary to the successful effectuation of the Rights Offering and provide




                                                24
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 25 of 34



Eligible Holders (as defined in the Rights Offering Procedures) a fair and reasonable opportunity

to participate in the Rights Offering. Thus, Debtors believe that approval of the Rights Offering

Procedures and the Rights Offering Materials is in the best interests of their estates and creditors

and an appropriate exercise of business judgment.

       49.     Moreover, under section 105(a) of the Bankruptcy Code, “[t]he court may issue any

order . . . that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§ 105(a). In essence, the Court may enter an order that safeguards the value of the debtor’s estate

if doing so is consistent with the Bankruptcy Code. See e.g., Chinichian v. Campolongo (In re

Chinichian), 784 F.2d 1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the

bankruptcy court to fashion orders as necessary pursuant to the purposes of the Bankruptcy

Code.”); In re Cooper Props. Liquidating Trust, Inc., 61 B.R. 531, 537 (Bankr. W.D. Tenn. 1986)

(acknowledging that “the [b]ankruptcy [c]ourt is one of equity and as such it has a duty to protect

whatever equities a debtor may have in property for the benefit of its creditors as long as that

protection is implemented in a manner consistent with the bankruptcy laws.”).

       50.     Moreover, courts have approved rights offerings procedures at the first day hearing

commenced postpetition pursuant to a prepackaged plan. See, e.g., In re Halcón Res. Corp., No.

19-34446 (DRJ) (S.D. Tex. Aug. 9, 2019) (approving postpetition rights offering procedures as

part of first day relief along with the combined prepackaged hearing schedule); In re Monitronics

Int’l, Inc., No. 19-33650 (DRJ) (Bankr. S.D. Tex. July 2, 2019) (same); In re Fieldwood Energy

LLC, No. 18-30648 (DRJ) (Bankr. S.D. Tex. Feb. 16, 2018) (same).

       51.     To the extent that approval of the Rights Offerings Procedures and the Rights

Offerings Materials is necessary to effectuate consummation of the Plan—which represents the




                                                25
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 26 of 34



Debtors’ best means of maximizing the value of their estates—the Debtors believe that the Court’s

application of section 105(a) of the Bankruptcy Code here is appropriate.

V.     Cause Exists to Waive the Requirement that the U.S. Trustee Convene a Meeting of
       Creditors or Equity Holders

       52.     The Debtors respectfully submit that the circumstances of these chapter 11 cases

merit a conditional waiver of the requirements that the U.S. Trustee convene a Creditors’ Meeting.

This relief is appropriate because the Plan already carries the support of the majority of the Voting

Classes and will satisfy all General Unsecured Claims in full.

       53.     Section 341 of the Bankruptcy Code allows a court to waive the requirement of a

meeting of creditors or equity holders if a debtor has filed a plan on the petition date and solicited

acceptances of a plan prior to the commencement of a chapter 11 case. More specifically, section

341(e) of the Bankruptcy Code provides that:

               Notwithstanding subsections (a) and (b), the court, on the request of
               a party in interest and after notice and a hearing, for cause may order
               that the United States trustee not convene a meeting of creditors or
               equity security holders if the debtor has filed a plan as to which the
               debtor solicited acceptances prior to the commencement of the case.

11 U.S.C. § 341(e).

       54.     The Debtors filed the Plan contemporaneously with this Motion on the Petition

Date, and the Debtors commenced solicitation of votes to accept or reject the Plan on Tuesday,

January 21, 2020, prior to the Petition Date, thereby satisfying the threshold statutory requirement.

       55.     Cause exists to waive the section 341 meeting as set forth herein because unsecured

creditors holding allowed Claims, other than Senior Notes Claims, will be paid in full under the

Plan and other “first day” relief sought by the Debtors. In addition, Holders of Claims entitled to

vote on the Plan will not be harmed because they were adequately represented by sophisticated

counsel during the Plan negotiation process, which lasted more than three months. The RSA,



                                                 26
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 27 of 34



moreover, requires the Debtors to confirm the Plan within a prescribed timeframe, the failure of

which could jeopardize the current support for the Plan. The Debtors thus respectfully submit that

such creditors are not prejudiced by the lack of a Creditors’ Meeting. A section 341 meeting may

force the Debtors to delay the Combined Hearing, thereby causing additional administrative

expenses and professional fees to the detriment of the Debtors’ estates. For these reasons, the

Debtors submit that sufficient cause exists to waive the requirement of a section 341 meeting as

set forth herein.

        56.     Courts in this district have frequently waived the requirements for the U.S. Trustee

to convene a Creditors’ Meeting. See, e.g., In re Sheridan Holding Company II, LLC, No. 19-

35198 (MI) (Bankr. S.D. Tex. Sept. 16, 2019) (waiving section 341 meeting if plan confirmed

within 60 days of the petition date); In re Jones Energy, Inc., No. 19-32112 (DRJ) (Bankr. S.D.

Tex. Apr. 15, 2019) (waiving section 341 meeting if plan confirmed within 36 days of the petition

date); In re Gastar Exploration, Inc., No. 18-36057 (MI) (Bankr. S.D. Tex. Nov. 13, 2018)

(waiving section 341 meeting if plan confirmed within 75 days of the petition date); In re Goodman

Networks Inc., No. 17-31575 (MI) (Bankr. S.D. Tex. Mar. 14, 2017) (same); In re Forbes Energy

Servs. Ltd., No. 17-20023 (DRJ) (Bankr. S.D. Tex. Jan. 25, 2017) (same). For the reasons

discussed above, similar relief is appropriate in these chapter 11 cases as well.

        57.     Accordingly, the Debtors respectfully request that the Order provide that if the Plan

is confirmed on or before 75 days after the Petition Date, the Creditors’ Meeting will be waived

without further order of the Court.

        58.     The Debtors ask that the requested relief be granted without prejudice to the

Debtors’ ability to seek further extension or modification of the requirements for the U.S. Trustee

to convene a Creditors’ Meeting. The Debtors also request that the Court authorize the Debtors to




                                                 27
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 28 of 34



further extend the deadline to convene a Creditors’ Meeting without filing a supplemental motion,

and without further order from the Court, provided that the Debtors obtain the advance consent of

the U.S. Trustee.

VI.     Cause Exists to Waive the Requirement that the Debtors File Schedules and SOFAs.

        59.     The Debtors request that the time for filing their Schedules of Assets and Liabilities

(the “Schedules”) and Statements of Financial Affairs (the “SOFAs”) be extended until the day

that is 75 days after the Petition Date and be waived in the event the Plan is confirmed on or prior

to that date.

        60.     The Court has authority to grant an extension “for cause” pursuant to Bankruptcy

Rule 1007(c) and Bankruptcy Local Rule 1007-l(b). Here, cause exists to extend the deadline

because requiring the Debtors to file Schedules and SOFAs would distract the Debtors’

management and advisors from the work of ensuring a smooth transition into these chapter 11

cases and an expedited confirmation of the Plan, which is necessary in light of the RSA Milestones.

Given the prepackaged nature of these chapter 11 cases, the Schedules and SOFAs would also be

of limited utility to most parties in interest—the Debtors have already commenced solicitation and

obtained acceptances necessary to confirm the Plan. The minimal benefit of requiring the Debtors

to prepare the Schedules and SOFAs will be significantly outweighed by the substantial

expenditure of time and resources the Debtors will be required to devote to the preparation and

filing of the documents. Furthermore, the Debtors have already provided substantial diligence to

their lenders’ advisors during the Plan negotiation process and stand ready to respond to additional

diligence requests, thereby making the requirement to file Schedules and SOFAs duplicative. For

these reasons, the Court should only require on a contingent basis that the Debtors to file SOFAs

and Schedules if the Plan is not confirmed on or before 75 days following the Petition Date.




                                                 28
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 29 of 34



       61.      Courts in this district have frequently waived the requirements for a debtor to file

Schedules and SOFAs in other prepackaged chapter 11 cases. See, e.g., In re Sheridan Holding

Company II, LLC, No. 19-35198 (MI) (Bankr. S.D. Tex. Sept. 16, 2019) (waiving the requirement

for the debtors to file Schedules and SOFAs if the plan confirmed within 75 days of the petition

date); In re Jones Energy, Inc., No. 19-32112 (DRJ) (Bankr. S.D. Tex. Apr. 15, 2019) (waiving

the requirement for the debtors to file Schedules and SOFAs if the plan confirmed within 23 days

of the petition date); In re Gastar Exploration, Inc., No. 18-36057 (MI) (Bankr. S.D. Tex. Nov. 13,

2018) (waiving the requirement for the debtors to file Schedules and SOFAs if the plan confirmed

within 57 days of the petition date); In re Goodman Networks Inc., No. 17-31575 (MI) (Bankr.

S.D. Tex. Mar. 14, 2017) (same); In re Forbes Energy Servs. Ltd., No. 17-20023 (DRJ) (Bankr.

S.D. Tex. Jan. 25, 2017) (same). For the reasons discussed above, similar relief is appropriate in

these chapter 11 cases as well.

       62.      Accordingly, the Debtors respectfully request that the Order provide that if the Plan

is confirmed on or before 75 days following the Petition Date, the Creditors’ Meeting will be

waived and the Debtors will be excused from filing the SOFAs and Schedules, in each case without

further order of the Court.

       63.      The Debtors ask that the requested relief be granted without prejudice to the

Debtors’ ability to seek further extension or modification of the requirements for the U.S. Trustee

to convene a Creditors’ Meeting and for the Debtors to file Schedules and SOFAs. The Debtors

also request that the Court authorize the Debtors to further extend the deadline to convene a

Creditors’ Meeting and file Schedules and SOFAs without filing a supplemental motion, and

without further order from the Court, provided that the Debtors obtain the advance consent of the

U.S. Trustee.




                                                 29
        Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 30 of 34



VII.    The Form and Manner of the Sale Notice Should Be Approved.

       64.      Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide their

creditors with 21-days’ notice of a hearing where the Debtors will seek to use, lease, or sell property

of the estate outside the ordinary course of business. Bankruptcy Rule 2002(c) requires any such

notice to include the time and place of the auction and the hearing and the deadline for filing any

objections to the relief requested therein. The proposed Sale Dates and Deadlines comply with all

of the required time periods under the Bankruptcy Rules the proposed Sale Dates and Deadlines in

this Motion does not change any parties’ rights under the Bankruptcy Code. As required under

Bankruptcy Rule 2002(b), the Debtors seek approval of the Sale Notice as proper notice of the

Auction.

       65.      The Debtors submit that notice of this Motion and the related hearing to consider

entry of the Bidding Procedures Order, coupled with service of the Sale Notice, as provided for

herein, constitutes good and adequate notice of the Auction and the proceedings with respect thereto

in compliance with, and satisfaction of, the applicable requirements of Bankruptcy Rule 2002.

Accordingly, the Debtors request that this Court approve the form and manner of the Sale Notice,

and the Sale Dates and Deadlines.

                                     Emergency Consideration

        66.     Pursuant to Local Rule 9013-1(i), the Debtors respectfully request emergency

consideration of this Motion pursuant to Bankruptcy Rule 6003, which empowers a court to grant

relief within the first 21 days after the commencement of a chapter 11 case “to the extent that relief

is necessary to avoid immediate and irreparable harm.” As set forth in this Motion, the Debtors

believe an immediate and orderly transition into chapter 11 is critical to the viability of their

operations and that any delay in granting the relief requested could hinder the Debtors’ operations

and cause irreparable harm. Furthermore, the failure to receive the requested relief during the first


                                                  30
         Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 31 of 34



21 days of these chapter 11 cases would severely disrupt the Debtors’ operations at this critical

juncture and imperil the Debtors’ restructuring. Accordingly, the Debtors submit that they have

satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 and, therefore,

respectfully request that the Court approve the relief requested in this Motion on an emergency

basis.

                       Waiver of Bankruptcy Rules 6004(a) and 6004(h)

         67.   To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                              Notice

         68.   Notice of the hearing on the relief requested in this Motion will be provided by the

Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as the Local

Rules, and is sufficient under the circumstances. Without limiting the foregoing, due notice will

be afforded, whether by facsimile, electronic mail, overnight courier or hand delivery, to parties

in interest, including: (a) the Office of the U.S. Trustee for the Southern District of Texas;

(b) entities listed as holding the 50 largest unsecured claims against the Debtors (on a consolidated

basis); (c) Credit Agricole Corporate and Investment Bank, 1301 Avenue of the Americas, New

York, New York 10019, Attn: Ronald E. Spitzer, Kathleen Sweeney and Yuri Tsyganov, as

proposed DIP LC Agent and as proposed DIP Collateral Agent (each as defined in the DIP Credit

Agreement) under the DIP Credit Agreement, as Revolving Administrative Agent and as Collateral

Agent (the “Revolving Administrative Agent”) under that certain Superpriority Senior Secured

Credit Agreement, dated as of October 21, 2019, and as Revolving and LC Administrative Agent

and as Collateral Agent (the “Revolving and LC Administrative Agent”) under that certain Credit


                                                 31
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 32 of 34



Agreement, dated as of May 10, 2018; (d) Linklaters LLP, 1345 Avenue of the Americas, New

York, New York 10105, Attn: Margot Schonholtz, Esq. and Penelope Jensen, Esq., counsel to the

proposed DIP LC Agent, the proposed DIP Collateral Agent, the Revolving Administrative Agent

and the Revolving and LC Administrative Agent; (e) Bracewell LLP, 711 Louisiana Street, Suite

2300, Houston, Texas 77002, Attn: William A. (Trey) Wood III, Esq., co-counsel to the proposed

DIP LC Agent, the proposed DIP Collateral Agent, the Revolving Administrative Agent and the

Revolving and LC Administrative Agent; (f) the indenture trustee for each of the Debtors’

unsecured notes, and counsel thereto; (g) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285

6th Ave, New York, NY 10019, Attn: Andrew N. Rosenberg and Alice Belisle Eaton, and Brown

Rudnick LLP, 7 Times Square, New York, NY 10036, Attn: Robert J. Stark and Bennett S.

Silverberg, co-counsel to the Ad Hoc Group of Senior Noteholders; (h) Davis, Polk & Wardell

LLP 450 Lexington Ave, New York, NY 10017, Attn: Damian Schaible and Natasha Tsiouris,

counsel to the Ad Hoc Group of Term Lenders; (i) the United States Attorney’s Office for the

Southern District of Texas; (j) the Internal Revenue Service; (k) the United States Securities and

Exchange Commission; (l) the Environmental Protection Agency and similar state environmental

agencies for states in which the Debtors conduct business; (m) the state attorneys general for states

in which the Debtors conduct business; and (n) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.



                           [Remainder of page intentionally left blank.]




                                                 32
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 33 of 34



       WHEREFORE, the Debtors respectfully request that the Court enter the Order,

substantially in the form attached hereto, granting the relief requested in this Motion and granting

such other and further relief as is appropriate under the circumstances.

 Houston, Texas
 January 22, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                              KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)         KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)            Joshua A. Sussberg, P.C. (pro hac vice pending)
 Kristhy M. Peguero (TX Bar No. 24102776)           Christopher T. Greco, P.C. (pro hac vice pending)
 Veronica A. Polnick (TX Bar No. 24079148)          Anthony R. Grossi (pro hac vice pending)
 1401 McKinney Street, Suite 1900                   601 Lexington Avenue
 Houston, Texas 77010                               New York, New York 10022
 Telephone:      (713) 752-4200                     Telephone:      (212) 446-4800
 Facsimile:      (713) 752-4221                     Facsimile:      (212) 446-4900
 Email:          mcavenaugh@jw.com                  Email:       joshua.sussberg@kirkland.com
                 jwertz@jw.com                                   christopher.greco@kirkland.com
                 kpeguero@jw.com                                 anthony.grossi@kirkland.com
                 vpolnick@jw.com
                                                    -and-
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                          James H.M. Sprayregen, P.C.
                                                    John R. Luze (pro hac vice pending)
                                                    300 North LaSalle Street
                                                    Chicago, Illinois 60654
                                                    Telephone: (312) 862-2000
                                                    Facsimile: (312) 862-2200
                                                    Email:        james.sprayregen@kirkland.com
                                                                  john.luze@kirkland.com

                                                    Proposed Co-Counsel to the Debtors
                                                    and Debtors in Possession
       Case 20-30336 Document 27 Filed in TXSB on 01/22/20 Page 34 of 34



                                     Certificate of Service

        I certify that on January 22, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
